On Rehearing
PER CURIAM.
Counsel for plaintiff has filed a motion for rehearing solely for the purpose of calling our attention to the fact that we failed to approve the fee of Dr. Thomas Companello for testifying as an expert in the sum of $100, and of Dr. Arlo Chavers in the sum of $35 and to order it taxed as costts.
Counsel is correct and it is now ordered that the fee of Dr. Thomas Companello in the sum of $100 be taxed as costs and that the fee of Dr. Arlo Chavers in the sum of $35 be taxed as costs.
Rehearing refused.